Per Curiam.
After an examination of this record, we conclude plaintiff was prejudiced in not being given a proper opportunity to adduce evidence in rebuttal and redirect examination before final determination of the issues on the merits. To afford such opportunity seems to have been the fair and reasonable purport of the arrangements made in colloquy between the court and counsel during the trial.
The determination of the Appellate Term and the judgment of the City Court, so far as appealed from, should be reversed and a new trial ordered, with costs to the appellant in all courts to abide the event.
Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ.
Determination of the Appellate Term and the judgment of the City Court, so far as appealed from, unanimously reversed,- and a new trial ordered, with costs to the appellant in all courts to abide the event. Settle order on notice.